Citation Nr: 1729467	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  15-23 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating  based on individual unemployability due to service-connected disabilities (TDIU) prior to February 13, 2017.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel




INTRODUCTION

The Veteran served on active duty from July 1950 to July 1953 and from October 1953 to October 1976, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In December 2016, the Board remanded the claim for further development; it is now returned to the Board for further appellate action.

In a May 2017 rating decision, the evaluation of the Veteran's diabetic nephropathy, which was rated 60 percent disabling, was increased to 80 percent disabling effective February 13, 2017.  As a result of that decision, the Veteran has a combined evaluation for compensation of 100 percent from February 13, 2017.  The claim for TDIU arose as part of a claim for increased rating that was pending prior to that date. Although the issue of entitlement to TDIU after February 13, 2017 is moot, entitlement to a TDIU for the period prior to that date is still for consideration. Thus, the issue is as noted on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Prior to February 13, 2017, the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining gainful employment given his background.  




CONCLUSION OF LAW

The criteria for a TDIU prior to February 13, 2017 were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is unemployable due to his service-connected disabilities throughout the appeal period.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.   See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In arriving at a conclusion, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, during the appeal period, the Veteran had service connection for the following disabilities: diabetic nephropathy (rated as 60 percent disabling effective January 29, 2014 and as 80 percent disabling effective February 13, 2017), posttraumatic stress disorder (PTSD) (rated as 30 percent disabling), diabetes mellitus, type II (rated as 20 percent disabling), peripheral neuropathy of the bilateral lower extremities (rated as 20 percent disabling for each lower extremity), retinopathy of the eyes (rated as 10 percent disabling for each eye), hypertension (rated as 10 percent disabling), residual scar pilonidal cyst (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling) and bilateral hearing loss (rated as 0 percent disabling).  The combined rating for the Veteran's service-connected disabilities was 90 percent prior to an increase to 100 percent effective February 13, 2017.

In this case, the issue of unemployability was found to be raised by the record in the RO's April 2014 rating decision where the issue was deferred in order to request the Veteran's Social Security Administration (SSA) disability records (which were found to be unavailable) and to provide the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

The Veteran filed the formal application for a TDIU in May 2014.  He indicated he was unemployable due to a combination of his service-connected disabilities rather than a single disability.  In his application, he indicated he had been an instructor at a Community College until 2003 and he had not left his prior employment due to disability.  He further indicated he had two years of college and served over twenty-five years in the military.  

The Veteran's DD-214s (military separation documents) indicate he was an air traffic control technician and a radar operator during his years of active duty service.  He was also provided extensive leadership, supervisory, and professional training during his tenure in the military.  This included an administrative supervisor course, management for Air Force supervisors course, noncommissioned officer (NCO) Academy course, NCO Academy, NCO leadership course, command NCO Academy correspondence course, Air Force Senior NCO Academy course, air operations supervisor course, military management course, and officer professional training.

In April 2014, the Veteran underwent VA examinations for diabetes mellitus, type II (hereinafter diabetes), peripheral neuropathy, kidney disorders, hypertension, hearing loss and tinnitus.  These disabilities were not indicated to have impact on employability except that peripheral neuropathy kept the Veteran from walking further than half a block before he had to stop.

In a September 2014 notice of disagreement, the Veteran's representative indicated a belief that the Veteran was unemployable due to the collective effect of his disabilities.

In December 2016, the Board remanded the claim for further development, to include VA examinations to assess the functional impact of the Veteran's disabilities on his employability.

In January 2017, the Veteran underwent a VA eye examination.  It was noted he had age appropriate, nonservice-connected cataracts and proliferative diabetic retinopathy.  It was noted the Veteran's eye conditions did not impact his ability to work.  

At a VA examination for hearing loss and tinnitus in January 2017, the examiner noted that the Veteran's hearing loss would have a negative impact on his ability to understand speech and that employment that required the ability to hear and understand conversation without error would be challenging.  However, the examiner noted that with proper amplification, the disability of hearing impairment alone would not preclude gainful employment.

In February 2017, the Veteran underwent a VA examination regarding his PTSD.  The examiner noted occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress.  As to his employment history, the Veteran indicated he was retired and that shortly after retirement from the military, he worked for over 5 years managing a restaurant and then taught "restaurant services" classes at a Community College for over 10 years.  He indicated that he graduated from high school and earned an associate's degree while in the Air Force.
At a VA examination pertaining to hypertension, it was indicated the Veteran was taking medication and that the disability did not impact his ability to work.  The examiner noted that the current severity of the condition did not prevent employment at either a sedentary or physically-active occupation.

The Veteran also underwent a VA examination for his diabetic sensory-motor peripheral neuropathy in February 2017.  The condition was said to worsen with prolonged standing for more than 5 minutes and when walking 10 yards or more; walking on uneven terrain was said to increase neuropathic pain to the feet and toes.  The examiner indicated that neuropathy was affecting both lower extremities, the left more than the right, with moderate symptoms to the left and mild symptoms to the right.  Therefore, the examiner concluded that the condition would prevent function at a physically-active occupation, but would not prevent sedentary work.

At a VA examination regarding his kidney conditions in February 2017, bilateral intrinsic renal disease was identified which required the use of continual medication.  It was noted that the current severity of the condition did not prevent employment at either a sedentary or physically-active occupation.

At a VA examination for diabetes also in February 2017, it was indicated the Veteran managed his diabetes through a restricted diet, taking a prescribed oral hypoglycemic agent and one injection per day of insulin.  Regulation of activities was not required as part of the medical management of the Veteran's diabetes and it was noted he had not been hospitalized due to the condition.  The examiner opined that the current severity of the condition did not prevent employment at either a sedentary or physically-active occupation.

The Veteran underwent a VA scars examination in February 2017.  He noted that he had no issue with the scar from surgery on a pilonidal cyst since leaving service, except for occasional itching.  He noted the scar had not required any treatment.  He denied drainage or pain/tenderness to the area. The Veteran stated that the itching he experiences does not prevent him from doing anything and is more of a nuisance that is resolved with occasional scratching of the area.  The scar was not shown to impact the Veteran's ability to work.

Based upon a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment at any point during the appeal period.

The Veteran has education beyond high school and experience in restaurant management and services, along with air traffic control.  He also has extensive leadership and supervisory experience and training from his 25 years of military service.  The evidence does not suggest that working in a sedentary position would be precluded due to the Veteran's service-connected disabilities.  Although his peripheral neuropathy would impact his ability to be employed in a physically demanding job, the evidence is against a finding that such disability or any of his other disabilities, to include when considered together, would produce unemployability.  The difficulty the Veteran might have obtaining employment is recognized by the 90 percent combined rating he was receiving prior to February 13, 2017.  Overall, the record indicates the Veteran's education, training, and experience are such that he could obtain and maintain a position similar to past jobs he has held despite the limitations caused by his diabetic peripheral neuropathy and other service-connected disabilities.  Notably, no medical professional has opined that the Veteran could not obtain or maintain employment due to any or all of his service-connected disabilities.  

Given the above, the Board finds that the Veteran's service-connected diabetes, diabetic nephropathy, diabetic peripheral neuropathy, diabetic retinopathy, hypertension, PTSD, hearing loss, tinnitus and scar, even when considered in combination, have not precluded him from obtaining and maintaining gainful employment in light of his past experience.  As a result, the claim for a TDIU prior to February 13, 2017 must be denied.     


ORDER

A TDIU due to service-connected disabilities prior to February 13, 2017 is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


